Exhibit 10.2

EXECUTION COPY

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of March 9, 2007, is made by CARROLS RESTAURANT
GROUP, INC., a corporation organized under the laws of Delaware (the “Parent”),
and the Subsidiaries of the Parent who are or may become party hereto as
pledgors (the “Subsidiary Pledgors” and, together with the Parent, as pledgors,
the “Pledgors” and, each individually, a “Pledgor”) and the Issuers and
Partnerships/LLCs (each as hereinafter defined) party hereto, in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent (the “Agent”), for the ratable benefit of itself and the
Secured Parties (as hereinafter defined).

STATEMENT OF PURPOSE

Pursuant to the terms of that certain Loan Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Carrols Corporation, a Delaware
corporation, as borrower (the “Borrower”), the financial institutions who are or
may become party thereto (the “Lenders”) and the Agent, the Lenders have agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein.

It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Loan Agreement that
the Pledgors shall have executed and delivered this Pledge Agreement to the
Agent for the ratable benefit of itself and the other Secured Parties.

The Pledgors are the legal and beneficial owners of (a) the shares of Pledged
Stock (as hereinafter defined) issued by certain corporations (collectively, the
“Issuers”) as specified on Schedule I hereto and incorporated herein by
reference (as such schedule may be amended, restated, supplemented or otherwise
modified from time to time) and (b) the Partnership/LLC Interests (as
hereinafter defined) in the partnerships and limited liability companies
(collectively, the “Partnerships/LLCs”) listed on Schedule I hereto and
incorporated herein by reference (as such schedule may be amended, restated,
supplemented or otherwise modified from time to time).

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Agent and the Lenders to enter into and make available extensions of credit
pursuant to the Loan Agreement, the Pledgors, the Issuers and the
Partnership/LLCs hereby agree with the Agent, for the ratable benefit of itself
and the other Secured Parties, as follows:

SECTION 1. Defined Terms.

(a) The following terms shall have the following meanings:

“Burger King Rights” means the collective reference to Burger King Corporation’s
rights (if any) under its franchise agreements with the Borrower pursuant to
which Burger King Corporation shall be entitled to:

(a) prior written notice of any sale of all or substantially all of the voting
stock of the Borrower;



--------------------------------------------------------------------------------

(b) a right of first refusal to purchase all or substantially all of the voting
stock in connection with a sale thereof; and

(c) prior approval of any sale of all or substantially all of the voting stock
of the Borrower;

in each case to the extent set forth in a legally binding franchise agreement
executed by the Borrower and Burger King Corporation.

“Code” means the Uniform Commercial Code as in effect in the State of New York
(as amended or otherwise modified from time to time); provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the Security Interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Code” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.

“Collateral” means the Stock Collateral and the Partnership/LLC Collateral.

“Obligations” means:

(a) with respect to the Borrower, the meaning assigned thereto in the Loan
Agreement;

(b) with respect to the Parent, the obligations of the Parent under that certain
Parent Guaranty dated as of even date herewith made by the Parent in favor of
the Agent, for the ratable benefit of itself and the other Secured Parties (as
amended, restated, supplemented or modified from time to time);

(c) with respect to each Subsidiary Pledgor (other than the Borrower), each
Issuer (other than the Borrower) and each Partnership/LLC, the obligations of
such Subsidiary Pledgor, such Issuer and such Partnership/LLC under that certain
Subsidiary Guaranty Agreement dated as of even date herewith made by certain
Subsidiaries of the Borrower in favor of the Agent, for the ratable benefit of
itself and the other Secured Parties (as amended, restated, supplemented or
modified from time to time); and

(d) with respect to all Pledgors, all Issuers and all Partnership/LLCs, all
liabilities and obligations of the Pledgors, the Issuers and the
Partnership/LLCs hereunder.

 

2



--------------------------------------------------------------------------------

“Partnership/LLC Collateral” means the Partnership/LLC Interests and all
Proceeds therefrom.

“Partnership/LLC Interests” means the entire partnership or membership interest
of the Pledgors in each Partnership/LLC listed on Schedule I hereto (as such
schedule may be amended, restated, supplemented or modified from time to time),
including, without limitation, the Pledgors’ capital accounts, their interest as
partners or members in the net cash flow, net profit and net loss, and items of
income, gain, loss, deduction and credit of the Partnerships/LLCs, their
interests in all distributions made or to be made by the Partnerships/LLCs to
the Pledgors and all of the other economic rights, titles and interests of the
Pledgors as partners or members of the Partnerships/LLCs, whether set forth in
the partnership agreement or membership agreement of the Partnerships/LLCs, by
separate agreement or otherwise.

“Pledge Agreement” means this Pledge Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Pledged Stock” means the shares of capital stock of each Issuer listed on
Schedule I hereto (as such schedule may be amended, restated, supplemented or
modified from time to time), together with all stock certificates, options or
rights of any nature whatsoever that may be issued or granted by such Issuer to
the Pledgors while this Pledge Agreement is in effect (including, without
limitation, all of the other economic rights, titles and interests of any
Pledgor as a shareholder or owner of such Issuer, whether set forth in the
articles, bylaws or other governing document of such Issuer, by separate
agreement or otherwise).

“Proceeds” means all “Proceeds” as such term is defined in Section 9-102(64) of
the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Stock and the
Partnership/LLC Interests, collections thereon, proceeds of sale thereof or
distributions with respect thereto.

“Security Interests” means the security interests granted pursuant to Section 2,
as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Loan Agreement.

“Secured Parties” means the Agent, each Lender and any counterparty to an
Interest Rate Risk Agreement that is a Lender or an Affiliate of a Lender at the
time such Interest Rate Risk Agreement is executed.

“Stock Collateral” means the Pledged Stock and all Proceeds therefrom.

(b) Capitalized terms defined in the Loan Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Loan Agreement. The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Pledge

 

3



--------------------------------------------------------------------------------

Agreement shall refer to this Pledge Agreement as a whole and not to any
particular provision of this Pledge Agreement, and Section and Schedule
references are to this Pledge Agreement unless otherwise specified. The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. Where the context requires, terms relating to
the Collateral or any part thereof, when used in relation to a Pledgor, shall
refer to such Pledgor’s Collateral or the relevant part thereof. Capitalized
terms defined in the Code and not otherwise defined herein shall have the
meaning assigned thereto in the Code.

SECTION 2. Pledge and Grant of Security Interest. The Pledgors hereby deliver to
the Agent, for the ratable benefit of the Agent and the other Secured Parties,
the Pledged Stock and hereby grant to the Agent, for the ratable benefit of the
Agent and the other Secured Parties, a first priority security interest in the
Pledged Stock and all other Collateral, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations; provided, that (i) any
Security Interest in any Collateral constituting Pledged Stock or
Partnership/LLC Interests issued by any Issuer which is not organized under the
laws of any political subdivision of the United States shall be limited to
sixty-six percent (66%) of all issued and outstanding shares of all classes of
voting Equity Interests of such Issuer and one hundred percent (100%) of all
issued and outstanding shares of all classes of non-voting Equity Interests of
such Issuer and (ii) the Security Interests granted herein shall not extend to,
and the term “Collateral” shall not include any Equity Interests issued by an
Excluded Entity.

SECTION 3. Stock Powers; Register of Pledge. Concurrently with the delivery to
the Agent of each certificate representing one or more shares of Pledged Stock,
the Pledgors shall deliver an undated stock power covering such certificate,
duly executed in blank by the applicable Pledgor with, if the Agent so requests,
signature guaranteed.

SECTION 4. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Pledgor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder (including, without limitation, all
of its obligations as a partner or member of any Partnership/LLC, if applicable)
to the same extent as if this Pledge Agreement had not been executed, (b) the
exercise by the Agent or any other Secured Party of any of their respective
rights hereunder shall not release any Pledgor from any of its duties or
obligations under the contracts and agreements included in the Collateral
(including, without limitation, all of its obligations as a partner or member of
any Partnership/LLC, if applicable), (c) neither the Agent nor any Secured Party
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Pledge Agreement (including,
without limitation, any obligations or liabilities as a partner or member of any
Partnership/LLC), nor shall the Agent or any Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder, and
(d) neither the Agent nor any Secured Party shall have any liability in contract
or tort for any Pledgor’s acts or omissions.

 

4



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. To induce the Agent and the Lenders
to execute the Loan Agreement and make any extensions of credit and to accept
the security contemplated hereby, each Pledgor hereby represents and warrants
that:

(a) Such Pledgor (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization; (ii) has all necessary
power and authority to conduct its business as presently conducted, and (iii) is
duly qualified to do business and in good standing in all jurisdictions in which
the failure to so qualify could reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), operations
or Properties of such Pledgor.

(b) The execution, delivery and performance of this Pledge Agreement (i) have
all been duly authorized by all necessary action; (ii) are within the power and
authority of such Pledgor; (iii) do not and will not contravene or violate any
Legal Requirement applicable to such Pledgor or the Organizational Documents of
such Pledgor, the contravention or violation of which could reasonably be
expected to have a material adverse effect on the business, condition (financial
or otherwise), operations or Properties of such Pledgor; (iv) do not and will
not result in the breach of, or constitute a default under, any material
agreement or instrument by which such Pledgor or any of its Property may be
bound, and (v) do not and will not result in the creation of any Lien upon any
Property of such Pledgor, except in favor of Agent or as expressly contemplated
herein.

(c) This Pledge Agreement is a legal, valid and binding obligation of such
Pledgor, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency and other similar laws and judicial decisions affecting
creditors’ rights generally and by general equitable principles.

(d) All necessary permits, registrations and consents for such making and
performance of this Pledge Agreement have been obtained (including, without
limitation, the consent of any stockholder or creditor of any Pledgor or any
Issuer or any general or limited partner or member of any Partnership/LLC).

(e) The Security Interests will constitute valid and perfected first and prior
Liens on the Collateral described herein, subject to no other Liens whatsoever
except Permitted Liens.

(f) Each financing statement naming such Pledgor as a debtor is in appropriate
form for filing in the appropriate filing offices of the states specified on
Schedule II and, upon the filing of appropriate financing statements in such
filing offices, the Security Interests will be perfected to the extent such
Security Interests can be perfected by the filing of financing statements.

(g) Except as disclosed in the Parent’s or the Borrower’s filings with the
Securities and Exchange Commission on or prior to December 15, 2006, there is no
litigation or administrative proceeding, to the knowledge of any executive
officer of such Pledgor, pending or threatened against, nor any outstanding
judgment, order or decree against, such Pledgor before or by any Governmental
Authority which does or could reasonably be expected to have a material adverse
effect on the business, condition (financial or otherwise), operations or
Properties of such Pledgor or on the ability of such Pledgor to perform its
respective obligations under any Loan Document to which it is a

 

5



--------------------------------------------------------------------------------

party and such Pledgor is not in default with respect to any judgment, order or
decree of any Governmental Authority where such default would have a material
adverse effect on the business, condition (financial or otherwise), operations
or Properties of such Pledgor.

(h) The shares of Pledged Stock listed on Schedule I (as such schedule may be
amended, restated, supplemented or otherwise modified from time to time)
constitute (i) all of the issued and outstanding shares of all classes of the
capital stock of each Issuer that is a domestic Subsidiary, (ii) sixty-six
percent (66%) of all issued and outstanding shares of all classes of voting
capital stock of each Issuer that is a first-tier foreign Subsidiary and
(iii) one hundred percent (100%) of all issued and outstanding shares of all
classes of non-voting capital stock of each Issuer that is a first-tier foreign
Subsidiary.

(i) The Partnership/LLC Interests listed on Schedule I (as such schedule may be
amended, restated, supplemented or otherwise modified from time to time)
constitute (i) all of the outstanding ownership interests in which each Pledgor
has any right, title or interest in each Partnership/LLC which is a domestic
Subsidiary, (ii) sixty-six percent (66%) of the outstanding voting ownership
interests in which each Pledgor has any right, title and interest in each
Partnership/LLC which is a first-tier foreign Subsidiary and (iii) one hundred
percent (100%) of all issued and outstanding shares of all classes of non-voting
ownership interests of each Partnership/LLC that is a first-tier foreign
Subsidiary.

(j) The Pledged Stock has been duly and validly issued and is fully paid and
nonassessable and all of the Partnership/LLC Interests have been duly and
validly issued.

(k) Such Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock and Partnership/LLC Interests listed on
Schedule I (as such schedule may be amended, restated, supplemented or otherwise
modified from time to time) free of any and all Liens or options in favor of, or
claims of, any other Person, except (i) the Lien created by this Pledge
Agreement and (ii) the Burger King Rights.

(l) Such Pledgor is organized under the laws of the state identified on Schedule
II under such Pledgor’s name. The taxpayer identification number and Registered
Organization number of such Pledgor is set forth on Schedule II under such
Pledgor’s name. The chief place of business, chief executive office and any
other office where such Pledgor keeps its books and records relating to the
Collateral are located at the locations specified on Schedule II under such
Pledgor’s name. Such Pledgor does no business nor has done business during the
past five years under any trade name or fictitious business name except as
disclosed on Schedule II under such Pledgor’s name.

(m) Upon delivery to the Agent of the stock certificates evidencing the Pledged
Stock, the Lien granted pursuant to this Pledge Agreement will constitute a
valid, perfected first priority Lien on the Collateral, enforceable as such
against all creditors of the Pledgors and any Persons purporting to purchase any
of the Collateral from any Pledgor.

 

6



--------------------------------------------------------------------------------

(n) None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) by their terms expressly provide that
they are Securities governed by Article 8 of the Code, (iii) are Investment
Company Securities (as defined in the Code) or (iv) are held or maintained in
the form of a Securities Entitlement or credited to any Securities Account.

(o) The Pledgors have delivered to the Agent true and complete copies of the
partnership agreements and operating agreements, as applicable, for each of the
Partnerships/LLCs, which partnership agreements and operating agreements are
currently in full force and effect and have not been amended or modified except
as disclosed to the Agent in writing.

SECTION 6. Certain Covenants. The Pledgors covenant and agree with the Agent,
for the ratable benefit of the Agent and the other Secured Parties, that, from
and after the date of this Pledge Agreement until the Obligations are paid in
full and the Loan Documents are terminated:

(a) The Pledgors agree that as partners or members in the Partnerships/LLCs they
will abide by, perform and discharge each and every obligation, covenant and
agreement to be abided by, performed or discharged by the Pledgors under the
terms of the partnership agreements and operating agreements, as applicable, of
the Partnerships/LLCs, at no cost or expense to the Agent and the other Secured
Parties.

(b) If any Pledgor shall, as a result of its ownership of the Collateral, become
entitled to receive or shall receive any Certificated Securities (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any of the Collateral, or otherwise in respect thereof, such
Pledgor shall accept the same as the agent of the Agent, hold the same in trust
for the Agent and deliver the same forthwith to the Agent in the exact form
received, duly indorsed by such Pledgor to the Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Pledgor and with, if the Agent so requests, signature guaranteed, to be held by
the Agent, subject to the terms hereof, as additional collateral security for
the Obligations; provided, that at no time shall the Pledged Stock or
Partnership/LLC Interests of any Issuer or Partnership/LLC that is a first-tier
foreign Subsidiary exceed sixty-six percent (66%) of the voting Pledged Stock or
voting Partnership/LLC Interests of such Subsidiary and one hundred percent
(100%) of the non-voting Pledged Stock or non-voting Partnership/LLC Interests
of such Subsidiary. In addition, any sums paid upon or in respect of the
Collateral upon the liquidation or dissolution of any Issuer or Partnership/LLC
shall be held by the Agent as additional collateral security for the
Obligations.

(c) Without the prior written consent of the Agent, no Pledgor will (i) vote to
enable, or take any other action to permit, any Issuer or Partnership/LLC to
issue any stock, partnership interests, limited liability company interests or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock,
partnership interests, limited liability company

 

7



--------------------------------------------------------------------------------

interests or other equity securities of any nature of such Issuer or
Partnership/LLC except for additional Pledged Stock or Partnership/LLC Interests
that will be subject to the Security Interest granted herein, (ii) except as
expressly provided to the contrary herein or in the Loan Agreement, consent to
any modification, extension or alteration of the terms of any partnership
agreement or operating agreement of the Partnerships/LLCs, (iii) except as
expressly provided to the contrary herein or in the Loan Agreement, accept a
surrender of any partnership agreement or operating agreement of any of the
Partnerships/LLCs or waive any breach of or default under any partnership
agreement or operating agreement of any of the Partnerships/LLCs by any other
party thereto, (iv) except as expressly permitted pursuant to the terms of the
Loan Agreement, sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Collateral, or (v) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Collateral, or any interest therein, except (i) the Lien created
by this Pledge Agreement and (ii) the Burger King Rights. The Pledgors will
defend the right, title and interest of the Agent in and to the Collateral
against the claims and demands of all Persons whomsoever.

(d) Each Pledgor shall maintain the Security Interest created by this Pledge
Agreement as a perfected Security Interest (to the extent required to do so
hereunder) having the priority described in Section 5 and shall defend such
Security Interest against the claims and demands of all Persons whomsoever.

(e) No Pledgor will, except upon prior written notice to the Agent and delivery
to the Agent of all additional financing statements (executed if necessary for
any particular filing jurisdiction) and other instruments and documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the Security Interests and, if applicable, a written supplement to
the Schedules to this Pledge Agreement:

(i) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule II;

(ii) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Agent in connection with
this Pledge Agreement would become misleading; or

(iii) permit any Collateral (other than Certificated Securities delivered to the
Agent pursuant to Section 2) to be held by any Securities Intermediary, held or
maintained in the form of a Securities Entitlement or credited to any Securities
Account.

(f) Pursuant to Section 9-509 of the Code and any other Legal Requirement, each
Pledgor authorizes the Agent to file or record financing statements and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Pledgor in such form and in such offices as the
Agent determines appropriate to perfect the Security Interests of the Agent
under this Pledge Agreement. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of Collateral that describes such property in any other

 

8



--------------------------------------------------------------------------------

manner as the Agent may reasonably determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the Security
Interest. Further, a photographic or other reproduction of this Pledge Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

(g) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of the Pledgors, the Pledgors will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Pledge Agreement and of the rights and
powers herein granted. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
immediately delivered to the Agent, duly endorsed in a manner satisfactory to
the Agent, to be held as Collateral pursuant to this Pledge Agreement. In
furtherance of the foregoing, at the request of the Agent, the Pledgors shall
cause each of the partners and members of each of the Partnerships/LLCs to
execute a consent in form and substance satisfactory to the Agent evidencing the
consent of such partners and members to the pledge of the Partnership/LLC
Interests pursuant to this Pledge Agreement.

SECTION 7. Cash Dividends and Distributions; Voting Rights. Unless an Event of
Default shall have occurred and be continuing and the Agent shall have given
notice to the Pledgors of the Agent’s intent to exercise its rights pursuant to
Section 8 of this Pledge Agreement, the Pledgors shall be permitted to receive
all cash dividends and shareholder, partnership and membership distributions
paid in accordance with the terms of the Loan Agreement in respect of the
Collateral and to exercise all voting and corporate, partnership or membership
rights, as applicable, with respect to the Collateral; provided, that no vote
shall be cast or corporate, partnership or membership right exercised or other
action taken which, in the Agent’s reasonable judgment, would impair the
Collateral or which would be inconsistent in any material respect with or result
in any violation of any provision of the Loan Agreement, the Notes, any other
Loan Documents or this Pledge Agreement.

SECTION 8. Rights of the Agent.

(a) If an Event of Default shall occur and be continuing and the Agent shall
give notice of its intent to exercise such rights to the Pledgors, (i) the Agent
shall have the right to receive any and all cash dividends paid in respect of
the Pledged Stock and partnership and membership distributions in respect of the
Partnership/LLC Interests and make application thereof to the Obligations in the
order set forth in Section 9.6 of the Loan Agreement and (ii) all shares of the
Pledged Stock and the Partnership/LLC Interests shall be registered in the name
of the Agent or its nominee, and the Agent or its nominee may thereafter
exercise (A) all voting, corporate, partnership, membership and other rights
pertaining to such shares of the Pledged Stock or Partnership/LLC Interests at
any meeting of shareholders, partners or members of the applicable Issuer or
Partnership/LLC or otherwise and (B) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
shares of the

 

9



--------------------------------------------------------------------------------

Pledged Stock or Partnership/LLC Interests as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Stock or Partnership/LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of the applicable Issuer or Partnership/LLC, or upon the
exercise by the Pledgors or the Agent of any right, privilege or option
pertaining to such shares of the Pledged Stock or the Partnership/LLC Interests,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Stock or the Partnership/LLC Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as it may determine), all without liability except to account for
property actually received by it, but the Agent shall have no duty to the
Pledgors to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Pledgor hereby authorizes and instructs each Issuer or
Partnership/LLC with respect to any Collateral consisting of Pledged Stock or
Partnership/LLC Interests to (i) comply with any instruction received by it from
the Agent in writing that (A) states that an Event of Default has occurred and
is continuing and (B) is otherwise in accordance with the terms of this Pledge
Agreement, without any other or further instructions from such Pledgor, and each
Pledgor agrees that each Issuer or Partnership/LLC shall be fully protected in
so complying, and (ii) upon and during the continuance of an Event of Default,
if requested by the Agent, pay any dividends, distributions or other payments
with respect to any Pledged Stock or Partnership/LLC Interests directly to the
Agent.

(b) The rights of the Agent and the other Secured Parties hereunder shall not be
conditioned or contingent upon the pursuit by the Agent or any other Secured
Party of any right or remedy against the Pledgors or against any other Person
which may be or become liable in respect of all or any part of the Obligations
or against any collateral security therefor, guarantee thereof or right of
offset with respect thereto. Neither the Agent nor any other Secured Party shall
be liable for any failure to demand, collect or realize upon all or any part of
the Collateral or for any delay in doing so, nor shall the Agent be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Pledgors or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof.

SECTION 9. Remedies. If an Event of Default shall occur and be continuing, upon
the request of the Majority Lenders, the Agent shall be entitled to (but shall
not be required to) exercise, on behalf of itself and the other Secured Parties,
all rights and remedies granted in this Pledge Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, and
in addition thereto, all rights and remedies of a secured party under the Code
or any other applicable Legal Requirement. Without limiting the generality of
the foregoing with regard to the scope of the Agent’s remedies, the Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by any
applicable Legal Requirement referred to below) to or upon the Pledgors, any
Issuer, any Partnership/LLC or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral

 

10



--------------------------------------------------------------------------------

or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, in the over-the-counter market, at
any exchange, broker’s board or office of the Agent or any other Secured Party
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Agent or any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
any applicable Legal Requirement, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Pledgors, which right or equity is hereby waived or
released. To the extent permitted by any applicable Legal Requirement, the
Pledgors waive all claims, damages and demands they may acquire against the
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by any applicable Legal Requirement, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.

SECTION 10. Agent’s Appointment as Attorney-In-Fact.

(a) Each Pledgor hereby irrevocably constitutes and appoints the Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Pledgor and in the name of such Pledgor or in its own name,
for the purpose of carrying out the terms of this Pledge Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Pledge
Agreement, and, without limiting the generality of the foregoing, each Pledgor
hereby gives the Agent the power and right, on behalf of such Pledgor, without
notice to or assent by such Pledgor, to do any or all of the following upon the
occurrence and continuation of an Event of Default:

(i) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(ii) execute, in connection with any sale provided for in this Pledge Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(iii)(A) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(B) defend any suit, action or proceeding brought against such Pledgor with
respect to any Collateral; (C) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Agent may deem appropriate; and (D) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Agent were the absolute owner
thereof for all purposes, and do, at the Agent’s option and such Pledgor’s
expense, at any time, or from time to time, all acts and things which the Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Agent’s and the Secured Parties’ Security Interests therein and to effect the
intent of this Pledge Agreement, all as fully and effectively as such Pledgor
might do.

 

11



--------------------------------------------------------------------------------

(b) If any Pledgor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement in accordance with the provisions of Section 10(a).

(c) The expenses of the Agent incurred in connection with actions taken pursuant
to the terms of this Pledge Agreement shall be payable by the Pledgors to the
Agent on demand.

(d) Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 10(a). All powers,
authorizations and agencies contained in this Pledge Agreement are coupled with
an interest and are irrevocable until this Pledge Agreement is terminated and
the Security Interests created hereby are released.

SECTION 11. Registration Rights; Private Sales.

(a) If the Agent shall determine to exercise its right to sell any or all of the
Collateral pursuant to Section 9 of this Pledge Agreement, and if in the opinion
of the Agent it is necessary or advisable to have the Collateral, or that
portion thereof to be sold, registered under the provisions of the Securities
Act of 1933, as amended (the “Securities Act”), the Pledgors will cause the
applicable Issuer or Partnership LLC to (i) execute and deliver, and cause the
directors and officers of the applicable Issuer or Partnership LLC to execute
and deliver, all such instruments and documents, and do or cause to be done all
such other acts as may be, in the reasonable opinion of the Agent, necessary or
advisable to register the Collateral, or that portion thereof to be sold, under
the provisions of the Securities Act, (ii) to use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Collateral, or that portion thereof to be sold, and (iii) to make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. The Pledgors agree to cause the applicable Issuer
or Partnership LLC to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b) The Pledgors recognize that the Agent may be unable to effect a public sale
of any or all the Collateral, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. The Pledgors acknowledge and agree that any such
private sale may result in prices and other terms

 

12



--------------------------------------------------------------------------------

less favorable than if such sale were a public sale and, notwithstanding such
circumstances, agree that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Agent shall be under no obligation
to delay a sale of any of the Collateral for the period of time necessary to
permit the applicable Issuer or Partnership LLC to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if the applicable Issuer or Partnership LLC would agree to do so.

(c) The Pledgors further agree to use their best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Collateral pursuant to this Section 11 valid and binding
and in compliance with any and all other applicable Legal Requirements. The
Pledgors further agree that a breach of any of the covenants contained in this
Section 11 will cause irreparable injury to the Agent and the other Secured
Parties not compensable in damages, that the Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 11 shall be specifically
enforceable against the Pledgors, and the Pledgors hereby waive and agree not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under the Loan
Agreement.

SECTION 12. Amendments, etc. With Respect to the Obligations. The Pledgors shall
remain obligated hereunder, and the Collateral shall remain subject to the Lien
granted hereby, notwithstanding that, without any reservation of rights against
the Pledgors, and without notice to or further assent by the Pledgors, any
demand for payment of any of the Obligations made by the Agent or any other
Secured Party may be rescinded by the Agent or such other Secured Party, and any
of the Obligations continued, and the Obligations, or the liability of the
Pledgors or any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered, or released by the Agent or any
other Secured Party, and the Loan Agreement, the Notes, any other Loan Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or part, as the Lenders
(or the Majority Lenders, as the case may be) may deem advisable from time to
time, and any guarantee, right of offset or other collateral security at any
time held by the Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Agent nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any other Lien at any time held by it as security for the
Obligations or any property subject thereto. The Pledgors waive any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Agent or any other Secured Party upon
this Pledge Agreement; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this Pledge
Agreement; and all dealings between the Pledgors, on the one hand, and the Agent
and the other Secured Party, on the other, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Pledge Agreement.
The Pledgors waive diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Pledgors with respect to the
Obligations.

 

13



--------------------------------------------------------------------------------

SECTION 13. No Subrogation. Notwithstanding any payment or payments made by the
Pledgors hereunder, or any setoff or application of funds of the Pledgors by the
Agent, or the receipt of any amounts by the Agent with respect to any of the
Collateral, the Pledgors shall not be entitled to be subrogated to any of the
rights of the Agent against the Borrower or any guarantor or against any other
collateral security held by the Agent for the payment of the Obligations, nor
shall the Pledgors seek any reimbursement from the Borrower or any guarantor in
respect of payments made by the Pledgors in connection with the Collateral, or
amounts realized by the Agent in connection with the Collateral, until all
amounts owing to the Agent and the other Secured Parties on account of the
Obligations are paid in full and the Revolving Loan Commitments terminated. If
any amount shall be paid to the Pledgors on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by the Pledgors in trust for the Agent, segregated from
other funds of the Pledgors, and shall, forthwith upon receipt by the Pledgors,
be turned over to the Agent in the exact form received by the Pledgors (duly
indorsed by the Agent, if required) to be applied against the Obligations,
whether matured or unmatured, in such order as set forth in the Loan Agreement.

SECTION 14. Limitation on Duties Regarding Collateral. The Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Agent deals with similar
securities and property for its own account. Neither the Agent, any other
Secured Party nor any of their respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Pledgors or
otherwise.

SECTION 15. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied by the
Agent in accordance with the terms of Section 9.6 of the Loan Agreement, and
then to payment to the Pledgors or their successors or assigns, or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds. The Agent may make distribution hereunder in cash or in kind or, on a
ratable basis, in any combination thereof.

SECTION 16. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, each Secured Party and each of their respective Affiliates
is hereby authorized at any time and from time to time, without notice to any
Pledgor or any other Obligor (any such notice being expressly waived by the
Borrower and the other Obligors), to setoff and apply any and all deposits
(general or special, time or demand, provisional or final but excluding the
funds held in accounts clearly designated as escrow or trust accounts held by
any Pledgor for the benefit of Persons which are not Affiliates of any Pledgor,
whether or not such setoff results in any loss of interest or other penalty, and
including without limitation all certificates of deposit) at any time held, and
any other funds or Property at any time held, and other Indebtedness at any time
owing by such Secured Party or any such Affiliate to or for the credit or the
account of the Borrower or any other Obligor against any and all of the
Obligations irrespective of whether or not such Secured Party will have made any
demand under the Loan Agreement, this Pledge Agreement, the Notes or any other
Loan Document and although such obligations of the Pledgor

 

14



--------------------------------------------------------------------------------

may be contingent or unmatured or are owed to a branch or office of such Secured
Party different from the branch or office holding such deposit or obligated on
such indebtedness. Should the right of any Secured Party to realize funds in any
manner set forth hereinabove be challenged and any application of such funds be
reversed, whether by court order or otherwise, the Secured Parties shall make
restitution or refund to the applicable Pledgor pro rata in accordance with
their (or their Affiliates’) Revolving Loan Commitments. Each Secured Party
agrees to promptly notify the Borrower, on behalf of the Pledgors, and the
Agent, on behalf of the Secured Parties, after any such setoff and application,
provided that the failure to give such notice will not affect the validity of
such setoff and application. The rights of the Agent and the Secured Parties and
their respective Affiliates under this Section are in addition to other rights
and remedies (including, without limitation, other rights of setoff) which the
Agent or the Secured Parties may have. This Section is subject to the terms and
provisions of Sections 4.5 and 11.8 of the Loan Agreement.

SECTION 17. Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral constitute irrevocable powers
coupled with an interest.

SECTION 18. Severability of Provisions. Whenever possible, each provision of
this Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law. If any provision of this Pledge Agreement shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions of this Pledge
Agreement shall not be affected or impaired thereby.

SECTION 19. Titles and Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Pledge Agreement.

SECTION 20. No Waiver by Course of Conduct, Cumulative Remedies. No waiver of
any Default or Event of Default shall be a waiver of any other Default or Event
of Default. No failure on the part of Agent or any other Secured party to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Pledge Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No remedy, right or power
conferred upon the Agent or any other Secured Party is intended to be exclusive
of any other remedy, right or power given hereunder or now or hereafter existing
at law, in equity, or otherwise, and all such remedies, rights and powers shall
be cumulative.

SECTION 21. Amendments, Waivers and Consents. No term, covenant, agreement or
condition of this Pledge Agreement may be amended or waived, nor may any consent
be given, except in the manner set forth in Section 11.5 of the Loan Agreement.

SECTION 22. Expenses, Indemnification and Waiver of Consequential Damages.

(a) Each Pledgor jointly and severally agrees to pay or reimburse each Secured
Party and the Agent for all its costs and expenses incurred in connection with
enforcing or preserving any rights under this Pledge Agreement and the other
Loan

 

15



--------------------------------------------------------------------------------

Documents to which such Pledgor is a party, including, without limitation, the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Secured Party and to the Agent.

(b) Each Pledgor agrees to pay, and to save the Agent and the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
such Pledgor’s delay in paying, any and all stamp, excise, sales or other taxes
which may be payable or determined to be payable in connection with any of the
transactions contemplated by this Pledge Agreement.

(c) Each Pledgor agrees to pay, and to save the Agent and the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
costs and expenses in connection with actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Pledge Agreement
to the extent the Borrower would be required to do so pursuant to Section 11.4
of the Loan Agreement.

(d) To the fullest extent permitted by applicable law, each Pledgor shall not
assert, and hereby waives, any claim against any indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Pledge Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby. No indemnitee referred to in this Section 22 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Pledge Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after demand
therefor.

SECTION 23. Successor and Assigns. This Pledge Agreement shall be binding upon
the successors and assigns of each Pledgor and shall inure to the benefit of
each Pledgor (and shall bind all Persons who become bound as a Pledgor under
this Pledge Agreement), the Agent and the other Secured Parties and their
successors and assigns; provided that no Pledgor may assign, transfer or
delegate any of its rights or obligations under this Pledge Agreement without
the prior written consent of the Agent and the Lenders.

SECTION 24. Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Pledge Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York, without
reference to the conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Pledgor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United

 

16



--------------------------------------------------------------------------------

States District Court of the Borough of Manhattan, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Pledge Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Pledge
Agreement or in any other Loan Document shall affect any right that the Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Pledge Agreement or any other Loan Document against any Pledgor
or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Pledgor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Pledge Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.2 of the Loan
Agreement. Nothing in this Pledge Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

SECTION 25. Notices. All notices and communications hereunder shall be given to
the addresses and otherwise in accordance with Section 11.2 of the Loan
Agreement.

SECTION 26. Control Agreement; Acknowledgement by Issuers.

(a) The Pledgors hereby authorize and instruct each Issuer and Partnership/LLC
to comply, and each Issuer and Partnership/LLC hereby agrees to so comply, with
any instruction received thereby from the Agent in accordance with the terms of
this Pledge Agreement with respect to the Collateral, without any consent or
further instructions from the Pledgors (or other registered owner), and the
Pledgors agree that such Issuer and Partnership/LLC shall be fully protected in
so complying. Each Issuer and Partnership/LLC agrees that its agreement set
forth in the preceding sentence shall be sufficient to create in favor of the
Agent, for the benefit of the Secured Parties, “control” of the Partnership/LLC
Interests within the meaning of such term under Sections 8-106(c) and 9-106 of
the Code. (Notwithstanding the foregoing, nothing in this Pledge Agreement is
intended or shall be construed to mean or imply that the Partnership/LLC
Interests constitute “securities” within the meaning of such term under
Section 8-102(a)(15) of the Code or otherwise to limit or modify the application
of Section 8-103(c) of the Code. Rather, the Agent has requested that this
provision be included in this Pledge Agreement solely out of an abundance of
caution in the event the Partnership/LLC Interests are, nevertheless, deemed to
constitute “securities” under the Code.)

 

17



--------------------------------------------------------------------------------

(b) Each Issuer and Partnership/LLC acknowledges receipt of a copy of this
Pledge Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer and
Partnership/LLC agrees to notify the Agent promptly in writing of the occurrence
of any of the events described in Section 6(b) of this Pledge Agreement. Each
Issuer and Partnership/LLC further agrees that the terms of Section 11 of this
Pledge Agreement shall apply to it with respect to all actions that may be
required of it under or pursuant to or arising out of Section 11 of this Pledge
Agreement.

SECTION 27. Concerning the Agent. The provisions of Section 10 of the Loan
Agreement shall inure to the benefit of the Agent in respect of this Pledge
Agreement and shall be binding upon the Pledgors and the Secured Parties. In
furtherance and not in derogation of the rights, privileges and immunities of
the Agent therein set forth:

(a) The Agent is authorized to take all such action as is provided to be taken
by it as Agent hereunder and all other action incidental thereto. As to any
matters not expressly provided for herein, the Agent may request instructions
from the Lenders and shall act or refrain from acting in accordance with written
instructions from the Majority Lenders (or, when expressly required by this
Pledge Agreement or the Loan Agreement, all the Lenders) or, in the absence of
such instructions, in accordance with its discretion.

(b) The Agent shall not be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the security interests therein purported to be granted by this
Pledge Agreement, whether impaired by operation of law or by reason of any
action or omission to act on its part (other than any such action or inaction
constituting gross negligence or willful misconduct). The Agent shall have no
duty to ascertain or inquire as to the performance or observance of any of the
terms of this Pledge Agreement by the Pledgors.

SECTION 28. Waiver of Jury Trial; Injunctive Relief; Punitive Damages.

(a) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

18



--------------------------------------------------------------------------------

(b) Injunctive Relief. The Pledgors recognize that, in the event the Pledgors
fail to perform, observe or discharge any of their obligations or liabilities
under this Pledge Agreement, any remedy of law may prove to be inadequate relief
to the Secured Parties. Therefore, the Pledgors agree that the Secured Parties,
at the Secured Parties’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

(c) Punitive Damages. The Agent, the Secured Parties and the Pledgors (on behalf
of themselves and their Subsidiaries) hereby agree that no Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that it may now have or may arise in the future in connection
with any judicial proceeding, dispute, claim or controversy arising out of,
connected with or relating to this Pledge Agreement or any other Loan Document
or the transactions contemplated hereby or thereby.

SECTION 29. Counterparts; Integration; Effectiveness. This Pledge Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Pledge Agreement by signing any such counterpart. This Pledge Agreement and
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this Pledge
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Pledge Agreement. This Pledge Agreement
shall remain in effect through and including the date upon which all Obligations
shall have been indefeasibly and irrevocably paid and satisfied in full and the
Revolving Loan Commitments terminated.

SECTION 30. Survival of Indemnities. Notwithstanding any termination of this
Pledge Agreement the indemnities to which the Agent and the Secured Parties are
entitled under the provisions of Section 22 and any other provision of this
Pledge Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Agent and the Secured Parties against events
arising after such termination as well as before.

SECTION 31. Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Pledge
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Pledge Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Pledge Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Pledge Agreement.

 

19



--------------------------------------------------------------------------------

SECTION 32. Acknowledgements. Each Pledgor hereby acknowledges that:

(a) neither the Agent nor any Secured Party has any fiduciary relationship with
or duty to any Pledgor arising out of or in connection with this Pledge
Agreement or any of the other Loan Documents, and the relationship between the
Pledgors, on the one hand, and the Agent and Secured Parties, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgors and the Secured Parties.

SECTION 33. Releases. At such time as the Obligations shall have been paid in
full and the Revolving Loan Commitments have been terminated, this Pledge
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Pledgor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.

SECTION 34. Additional Pledgors. Each Subsidiary of the Borrower that is
required to become a party to this Pledge Agreement pursuant to Section 8.9 of
the Loan Agreement shall become a Pledgor for all purposes of this Pledge
Agreement upon execution and delivery by such Subsidiary of a supplement in form
and substance satisfactory to the Agent.

[Signatures Page To Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

PLEDGOR: CARROLS RESTAURANT GROUP, INC. By:   /s/ Joseph Zirkman Name:   Joseph
Zirkman Title:   Vice President PLEDGORS/ISSUERS: CARROLS CORPORATION By:   /s/
Joseph Zirkman Name:   Joseph Zirkman Title:   Vice President TACO CABANA, INC.
By:   /s/ Joseph Zirkman Name:   Joseph Zirkman Title:   Vice President T.C.
MANAGEMENT, INC. By:   /s/ Joseph Zirkman Name:   Joseph Zirkman Title:   Vice
President TP ACQUISITION CORP. By:   /s/ Joseph Zirkman Name:   Joseph Zirkman
Title:  

Vice President

[Signature Pages Continue]

[Pledge Agreement – Carrols Restaurant Group, Inc.]



--------------------------------------------------------------------------------

GET REAL, INC. By:   /s/ Vivian Lopez-Blanco Name:   Vivian Lopez-Blanco Title:
  President TPAQ HOLDING CORPORATION By:   /s/ Vivian Lopez-Blanco Name:  
Vivian Lopez-Blanco Title:   President ISSUERS: POLLO OPERATIONS, INC. By:   /s/
Joseph Zirkman Name:   Joseph Zirkman Title:   Vice President POLLO FRANCHISE,
INC. By:   /s/ Joseph Zirkman Name:   Joseph Zirkman Title:   Vice President
CARROLS REALTY I CORP. By:   /s/ Joseph Zirkman Name:   Joseph Zirkman Title:  
Vice President CARROLS REALTY HOLDINGS CORP. By:   /s/ Joseph Zirkman Name:  
Joseph Zirkman Title:   Vice President

[Signature Pages Continue]

[Pledge Agreement – Carrols Restaurant Group, Inc.]



--------------------------------------------------------------------------------

TC LEASE HOLDINGS III, V AND VI, INC. By:   /s/ Joseph Zirkman Name:   Joseph
Zirkman Title:   Vice President PARTNERSHIPS/LLCS: TEXAS TACO CABANA, L.P. By:
T.C. Management, Inc., its General Partner By:   /s/ Joseph Zirkman Name:  
Joseph Zirkman Title:   Vice President

[Signature Pages Continue]

[Pledge Agreement – Carrols Restaurant Group, Inc.]



--------------------------------------------------------------------------------

AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent By:   /s/ Ronald F.
Bentien, Jr. Name:   Ronald F. Bentien, Jr. Title:   Director

[Pledge Agreement – Carrols Restaurant Group, Inc.]